Citation Nr: 1220948	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-38 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne.

2.  Entitlement to service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the reopening of the Veteran's claim for service connection for a skin disability.  

During the pendency of this appeal, the Veteran perfected appeals for multiple other issues involving claims for service connection for:  bilateral pes planus; bilateral foot calluses; pericarditis; Parkinson's disease; and peripheral neuropathy of all extremities.  All of these issues were withdrawn by correspondence from the Veteran's representative dated April 2012, and are no longer in appellate status.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Board denied the Veteran's attempt to reopen his claim for a skin disability in an unappealed December 1994 decision which is final.  

2.  Evidence received since December 1994 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.  

3.  Cystic acne was not noted upon the Veteran's entry into active duty in March 1968; clear and unmistakable evidence does not exist to rebut the presumption of soundness.  

4.  Service treatment records show that the Veteran had acneform lesions on his back during service in May 1969.  

5.  Private medical treatment records dated shortly after service reveal treatment for acne of the chest and back.  

5.  Medical evidence establishes a diagnosis of nodulocystic acne with residual scaring of the chest and back.  

6.  There is credible evidence of a continuity of symptomatology of nodulocystic acne dating from service to the present.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne, have been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim and the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1994 the Board denied the Veteran's attempt to reopen his claim for service connection for a skin disability.  The Board decision is now final.  38 U.S.C.A. § 7104(b).  

The evidence of record at the time of the December 1994 Board decision consisted of copies of the Veteran's service treatment records along with private and VA treatment records dated 1992 and earlier.  The Board denied reopening of the claim based on a lack of nexus evidence.  

The evidence received since the December 1994 Board decision includes VA dermatology treatment records dated in 2006.  These records provide a diagnosis of a current disability as well as indicating some linkage to service.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for a skin disability is warranted.  

The primary assertion of the Veteran is that he warrants service connection for a skin disability which he claims is chloracne caused by exposure to Agent Orange during service in Vietnam pursuant to 38 C.F.R. § 3.309(e).  However, the evidence of record reveals that the Veteran's claim need not be addressed on this basis.   

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

Entry examination of the Veteran was conducted in March 1968.  On the report of medical history he reported a history of "boils" and having been operated on for excision of cysts in 1965 and 1968.  Clinical evaluation of the Veteran's skin was "abnormal," and the examiner noted that the Veteran had follicilitis of the buttocks and pilonidal area which was well healed.  Service treatment records dated in May and September 1969 reveal that the Veteran had a recurrence of furuncles on his buttocks during service in Vietnam.  The May 1969 treatment record also indicated the presence of acneform lesions on the Veteran's back at this time.  In March 1970, separation examination was conducted.  Clinical evaluation of the Veteran's skin was normal, but he still reported a history of boils on the accompanying report of medical history.  

A private medical treatment record dated July 1971 reveals that the Veteran was treated for advanced acne vulgaris with abscesses on his chest and back.  Private medical records reveal continued treatment for these symptoms through March 1976.  

A February 1979 private medical treatment record indicates treatment for a pilonidal cyst, but also indicates a multiple year history of cystic acne.  

A January 1983 letter from a private physician indicated that the Veteran required continuing treatment for cystic acne vulgaris with folliculo-pustual and atrophic lesions of the chest, back, buttocks, face, hips, and scalp from June 1977 to July 1980.  The same physician submitted another letter dated February 1991, which indicated that the Veteran required additional treatment for additional symptoms of nodulo-cystic acne in 1986 and 1987.  

In June 1992 a VA Compensation and Pension skin examination of the Veteran was conducted.  The diagnosis was nodular cystic acne vulgaris with atrophy which was presently quiescent.  The presence of residual scaring on the Veteran's chest and back was indicated.  No opinion as to etiology was expressed.  

Recent VA dermatology treatment records reveal that the Veteran sought treatment for skin disorders in 2006.  A June 2006 treatment record indicates a diagnosis of nodulocystic acne with multiple residual deep scars on the chest and upper back from prior eruptions.  The physician indicated a "possible relationship" of the skin symptoms to dioxin (Agent Orange) exposure, but also noted atypical presentation of the Veteran's symptoms including location of the lesions and prolonged course of the symptoms.  A September 2006 treatment record indicates that the Veteran acne was responding to treatment.  

Much of the development of the present appeal has focused on the relationship of the Veteran's claimed skin disability to Agent Orange exposure during his service in Vietnam and to whether service connection is warranted pursuant to 38 C.F.R. § 3.309(e).  This focus has basically muddied the water in what is, in actuality, a very straight forward claim.  

When the Veteran entered service he was noted to have follicilitis of the buttocks and pilonidal area which was well healed.  There was no notation of cystic acne of the chest and back.  The Veteran's claims that he developed cystic acne of the chest and back during service and that the disability has persisted until present.  There is no evidence to the contrary.  The May 1969 treatment record confirms the presence of acneform lesions on the Veteran's back during service.  He is competent to report a continuity of symptomatology of acne lesions dating from service to the present; this is supported by the private and VA treatment records dated from 1971 to the present which show treatment for multiple recurrences of nodulocystic acne of the chest and back.  VA treatment records in 2006 reveal that he still had some active symptoms at that time, as well as residual scaring.  The evidence establishes that the Veteran developed nodulocystic acne during service and that he has a continuity of symptomatology to the present with recurrent active symptoms and residual scaring of the chest and back.  This meets all of the criteria for a grant of service connection on a direct basis.  Accordingly, service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne, is warranted.


ORDER

Service connection for a skin disability, diagnosed as nodulocystic acne with residual scaring of the chest and back, and claimed as chloracne, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


